TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

COMBINATORX, INCORPORATED

AND

EXCRX SINGAPORE PTE. LTD.

(f.k.a. COMBINATORX (SINGAPORE) PTE. LTD.)



DATED JUNE 2 2009




--------------------------------------------------------------------------------

TABLE OF CONTENTS         Page  1.    GENERAL SCOPE OF AGREEMENT    1  2.   
RESPONSIBILITIES    1  3.    SUBCONTRACTING    2  4.    CHANGES IN SCOPE    2 
5.    TERM    2  6.    PAYMENTS AND SCHEDULES    2  7.    NOTICES    3  8.   
INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT    3  9.    CONFIDENTIAL INFORMATION 
  3  10.    PUBLICITY; DISCLOSURE    4  11.    PURCHASER REPORTING    4  12.   
INDEMNIFICATION    4  13.    INSURANCE    5  14.    TERMINATION    5  15.   
CONFORMANCE WITH LAW; REPRESENTATION    6  16.    APPLICABLE LAW    6  17.   
INDEPENDENT CONTRACTOR    6  18.    ENTIRE AGREEMENT    6  19.    ASSIGNMENT   
7  20.    WAIVER    7  21.    FORCE MAJEURE    7  22.    MISCELLANEOUS    7 


--------------------------------------------------------------------------------



TRANSITION SERVICES AGREEMENT




This Transition Services Agreement (the “Agreement”) is made and dated as of as
of June 2, 2009 (the “Effective Date”) by and between CombinatoRx, Incorporated,
a Delaware corporation with its principal office and place of business at 245
1st Street, Cambridge, MA 02142 (“Provider”), and ExCRX Singapore Pte. Ltd.,
formerly known as CombinatoRx (Singapore) Pte. Ltd., a Singapore private limited
company (the “Purchaser”).



The parties agree as follows.

1. GENERAL SCOPE OF AGREEMENT




A. This Agreement relates to the termination of services formerly provided by
Provider to Purchaser as Provider’s majority-owned subsidiary, and pursuant to
the Services Agreement between the Provider and CombinatoRx (Singapore) Pte.
Ltd., dated as of August 19, 2005 (the “Prior Agreement”), and to the transition
of the performance of such services to Purchaser or third parties designated by
Purchaser.

B. The scope of the work to be performed under this Agreement, which shall
consist of the transition of certain services provided to Purchaser to Purchaser
or third parties designated by Purchaser, shall be negotiated and set forth in a
writing on terms reasonably acceptable to both parties and in substantially the
form set forth in Exhibit A (the “Transition Services Statement of Work”). The
Transition Services Statement of Work shall be executed by both parties on the
Effective Date. The Transition Services Statement of Work shall include a
description of the scope of work, responsibilities, deliverables, timelines,
budget and payment schedule and shall be subject to all of the provisions of
this Agreement, in addition to the specific details set forth therein. To the
extent any provisions of the Transition Services Statement of Work conflict or
are inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall control. When executed by both parties, the Transition Services
Statement of Work shall constitute a separate and distinct contract between the
parties and shall be incorporated herein by reference and form a part hereof.
Unless otherwise expressly stated in the Transition Services Statement of Work,
the provisions of the Transition Services Statement of Work shall be independent
of the provisions of any Prior Statement of Work (as defined below).

C. All Statements of Work (as defined in the Prior Agreement) entered into under
the Prior Agreement and in effect as of the time hereof (the “Prior Statements
of Work”) are hereby terminated and of no further force and effect.



2.RESPONSIBILITIES




Provider shall use commercially reasonable efforts to perform the services and
fulfill the obligations and responsibilities set forth in this Agreement and the
Transition Services Statement of Work (such services, obligations and
responsibilities are referred to herein collectively as the “Services”).
Provider shall use commercially reasonable efforts to provide all personnel,
equipment and resources necessary to perform the Services.

--------------------------------------------------------------------------------



3.SUBCONTRACTING




Provider may engage any contractor, subcontractor or other vendor (collectively,
“Subcontractor”) to perform any obligations under this Agreement. Provider shall
be responsible for the management of all Subcontractors. The engagement by
Provider of any Subcontractor shall not relieve Provider of its obligations
under this Agreement or the Transition Services Statement of Work. Any agreement
between Provider and the Subcontractor pertaining to the Services shall be
consistent with the provisions of this Agreement.



4.CHANGES IN SCOPE




The Transition Services Statement of Work may be amended by a written amendment
which is executed by both parties (a “Change Order”). Each Change Order shall
set forth the agreed changes to the applicable task, responsibility, budget,
timeline or other matter. A Change Order shall become effective only upon the
execution of the Change Order by both parties. As used in this Agreement, the
term “Transition Services Statement of Work” shall mean the Transition Services
Statement of Work as amended by any Change Orders thereto. Each Change Order
shall reference this Agreement and the Transition Services Statement of Work and
shall be subject to the provisions of this Agreement. To the extent any
provisions of a Change Order conflict or are inconsistent with the provisions of
this Agreement, the provisions of this Agreement shall control. All Change
Orders shall be incorporated herein by reference and form a part hereof.



5.TERM




The term of this Agreement shall begin as of the Effective Date and shall
terminate automatically on the date that is the later of (a) the date on which
all the Services and responsibilities described in the Transition Services
Statement of Work have been completed and discharged and the deliverables
provided in the Transition Services Statement of Work have been provided or (b)
September 30, 2009; provided, however, that this Agreement and the Transition
Services Statement of Work may be earlier terminated in accordance with the
provisions of this Agreement.



6.PAYMENTS AND SCHEDULES




A. Payment shall be due to Provider at such times and in such amounts as set
forth in this Agreement and the Transition Services Statement of Work applicable
to the Services being provided. All costs and rates set forth in the Transition
Services Statement of Work shall remain firm for the duration of the Services
performed under the Transition Services Statement of Work. Provider shall submit
to Purchaser Provider’s invoice in accordance with the schedule set forth in the
Transition Services Statement of Work, and Purchaser shall pay to Provider the
applicable amount within thirty (30) days following receipt by Purchaser of such
invoice. Payment shall be made by wire transfer to Provider or by such other
means as is agreed by the parties.

B. Purchaser will be in default with respect to payment, without receipt of a
reminder from Provider, for all payments not paid timely. In case of default
with respect to payment, any

- 2 -

--------------------------------------------------------------------------------

amount not paid timely shall bear interest from its due date through the date of
effective receipt of payment at the rate equal to the lesser of the maximum rate
allowable under applicable law or one percent (1%) over the prime rate published
in the eastern edition of The Wall Street Journal on the date such payment was
due or a comparable newspaper if The Wall Street Journal shall cease publishing
the prime rate. All monies due to Provider hereunder are payable in United
States dollars.

C. All prices under this Agreement are net prices. Any payment under this
Agreement shall be made plus value added tax, if value added tax is levied under
applicable law, and shall be grossed up for any withholding tax that may be
required under applicable law. Fees of any nature levied or incurred on account
of any payments from Purchaser to Provider accruing under this Agreement, by
national, state or local governments, will be assumed and paid by Purchaser.



7.NOTICES




All notices, invoices and other communications under this Agreement shall be in
writing and shall be deemed to have been duly given when (i) delivered by hand
(with written confirmation of receipt), or (ii) when received by the addressee,
if sent by an internationally recognized overnight delivery service (receipt
requested), to the appropriate address set forth below (or to such other address
as a party may designate by notice to the other party):



If to Purchaser:
ExCRX Singapore Pte. Ltd.
c/o Forma Therapeutics, Inc.
790 Memorial Drive
Cambridge, MA 02139
Attention: Director of Corporate Development

If to Provider:
CombinatoRx, Incorporated
245 1st Street
Cambridge, MA 02142
Attention: General Counsel




8.INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

On the Effective Date, the parties shall enter into the Intellectual Property
Assignment Agreement in the form attached hereto as Exhibit B. The Intellectual
Property Assignment Agreement shall set forth the parties’ respective rights
with respect to intellectual property created pursuant to this Agreement and the
Prior Agreement.



9.CONFIDENTIAL INFORMATION




A. Neither Provider nor Purchaser shall disclose to any person or entity, or use
for any purpose other than pursuant to this Agreement, any and all trade
secrets, privileged records or other confidential or proprietary data or
information disclosed by or on behalf of the other party

- 3 -

--------------------------------------------------------------------------------

pursuant to this Agreement or any previous confidentiality agreement(s)
(collectively “Confidential Information”); except that either party shall have
the right to disclose Confidential Information of the other party to employees
of the first party’s Affiliates who are bound by like obligations of
non-disclosure and non-use. Such obligation of each party of non-disclosure and
non-use with respect to Confidential Information disclosed by or on behalf of
the other party shall not apply to the following: (1) Information at or after
such time that it is or becomes publicly available through no fault of the
receiving party or its Affiliates; (2) Information that is already known to the
receiving party or its Affiliates as shown by prior written records and was not
obtained directly or indirectly from the disclosing party; (3) Information at or
after such time that it is disclosed to the receiving party or its Affiliates by
another party with the legal right to do so; (4) Information that is required to
be released by law, judicial process, court order or administrative request,
provided that the receiving party limits disclosure to that purpose, after
giving the disclosing party notice in time to allow the disclosing party to
object to or seek to limit such disclosure and the receiving party cooperates
with the disclosing party as the disclosing party may reasonably request; (5)
Information that is developed by or for the receiving party or its Affiliates
independently of access to the disclosing party’s Confidential Information; or
(6) Information that is disclosed with the disclosing party’s express prior
written consent and pursuant to the terms of such consent.

B. The obligations of each party under this Section 9 shall survive and continue
for seven (7) years after the Effective Date.



10.PUBLICITY; DISCLOSURE




Except as required by law, Provider and Purchaser each agrees not to issue any
press release or like public announcement, whether oral or written, relating to
this Agreement or the terms hereof without the prior written consent of the
other party.



11.PURCHASER REPORTING




During the term of this Agreement and until July 31, 2009, Purchaser shall
provide to Provider such information and reports regarding the Services and the
Purchaser’s business as Provider may reasonably require for the purposes of
fulfilling Provider’s legal and regulatory obligations, including, without
limitation, the reporting and disclosure requirements of the United States
Securities and Exchange Commission and the NASDAQ.



12.INDEMNIFICATION




A. Purchaser shall indemnify and hold harmless Provider and its Affiliates and
their respective directors, officers and employees from and against any and all
claims, proceedings, damages or liabilities arising out of Purchaser’s breach of
any of the provisions of this Agreement or Purchaser’s negligence or willful
misconduct in the performance of this Agreement; provided that, in regard to any
such claim or proceeding that is made by a third party, Purchaser, in

- 4 -

--------------------------------------------------------------------------------

reasonable consultation with Provider, shall have the right to select defense
counsel and control the defense of such third party claim or proceeding.

B. Provider shall indemnify and hold harmless Purchaser and its Affiliates and
their respective directors, officers and employees from and against any and all
claims, proceedings, damages or liabilities arising out of Provider’s breach of
any of the provisions of this Agreement or Provider’s negligence or willful
misconduct in the performance of this Agreement; provided that, in regard to any
such claim or proceeding that is made by a third party, Provider, in reasonable
consultation with Purchaser, shall have the right to select defense counsel and
control the defense of such third party claim or proceeding.

C. Any party seeking indemnification hereunder shall notify the other party in
writing promptly after receipt of any third party claim or proceeding in respect
of which it intends to base a claim for indemnification hereunder, but the
failure or delay so to notify the indemnifying party shall not relieve the
indemnifying party of any obligation or liability that it may have to the
indemnified party except to the extent that its ability to defend or resolve the
claim or proceeding is adversely affected thereby. The indemnifying party shall
provide diligent defense against any third party claim or proceeding with
respect to the subject of the indemnity contained herein. The indemnifying party
shall not settle any such claim or proceeding without the prior written consent
of the indemnified party, which consent shall not be unreasonably withheld. The
indemnified party shall cooperate with and provide assistance to the
indemnifying party and its legal representatives as may be reasonably requested
by the indemnifying party in connection with such claim or proceeding. The
indemnified party shall have the right to select and to obtain representation by
separate legal counsel at its own expense.



13.INSURANCE




A. Purchaser shall maintain insurance coverage at levels sufficient to support
the indemnification obligations assumed herein, in amounts and on other terms
reasonably acceptable to Provider. Purchaser shall provide Provider with
evidence of such insurance upon Provider’s request.

B. Provider shall maintain insurance coverage at levels sufficient to support
the indemnification obligations assumed herein, in amounts and on other terms
reasonably acceptable to Purchaser. Provider shall provide Purchaser with
evidence of such insurance upon Purchaser’s request.



14.TERMINATION




A. (i) Any party may terminate this Agreement immediately by written notice to
other party, in the event of a material breach of this Agreement or the
Transition Services Statement of Work by the other party, if the non-breaching
party shall have given written notice to the breaching party specifying the
nature of the breach and such breach shall not have been substantially cured
within 30 days (5 days in the case of any payment breach) after such notice of
breach. Any termination by any party for breach by the other party shall be
without prejudice to any damages or remedies to which it may be entitled from
the other party; and (ii) any party may terminate this Agreement immediately by
written notice to the other party, if the other party becomes insolvent, makes
or has made an assignment for the benefit of creditors, is the subject of

- 5 -

--------------------------------------------------------------------------------

proceedings in voluntary or involuntary bankruptcy instituted on behalf of or
against it (except for involuntary bankruptcies which are dismissed within
ninety (90) days) or has a receiver or trustee appointed for substantially all
of its property. The Transition Services Statement of Work shall terminate
immediately upon the termination of this Agreement.

B. The expiration or termination of this Agreement or the Transition Services
Statement of Work shall not affect the rights and obligations of the parties
accrued prior to such expiration or termination. The rights and obligations
under Sections 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 19 and 22 of this Agreement
shall survive the expiration or termination of this Agreement.

15.CONFORMANCE WITH LAW; REPRESENTATION

Provider shall use commercially reasonable efforts to perform the Services and
discharge obligations under this Agreement and the Transition Services Statement
of Work in conformance with (i) professional standards and practices, (ii) this
Agreement and the Transition Services Statement of Work, and (iii) all
applicable laws and regulations. Without limiting the generality of the
foregoing, Provider shall retain all records relating to the Services and
Provider’s performance of this Agreement and the Transition Services Statement
of Work for the time periods required by applicable federal regulations.



16.APPLICABLE LAW




This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, without regard to the conflicts of laws
principles thereof.



17.INDEPENDENT CONTRACTOR




A. Provider acknowledges and agrees that it is solely responsible for the
compensation of the personnel assigned to the Services, and as employer, shall
be responsible for withholding all federal, state, local or other applicable
taxes and similar items. Provider also shall be responsible for all other
employer related obligations, including providing appropriate insurance coverage
and employee benefits, and making all other deductions required by law affecting
the gross wages of each employee.

B. Provider personnel assigned to the Services are not nor shall they be deemed
to be at any time during the term of this Agreement employees of Purchaser. The
parties’ relationship and status with each other shall be that of independent
contractors, and neither party shall state or imply, directly or indirectly,
that it is empowered or authorized to commit or bind the other party or to incur
any liabilities or expenses on behalf of the other party or to enter into any
oral or written agreement in the name or on behalf of the other party. Nothing
herein shall create, expressly or by implication, a partnership, joint venture,
agency, or other association of the parties.



18.ENTIRE AGREEMENT




This Agreement, the Transition Services Statement of Work and any Change Orders
entered into pursuant hereto represent the entire agreement and understanding of
the parties with respect to

- 6 -

--------------------------------------------------------------------------------

the subject matter hereof and supersede all prior communications and agreements
between the parties with respect to such subject matter. This Agreement shall
supersede all prior confidentiality agreements between Purchaser and Provider
with respect to Confidential Information disclosed pursuant to this Agreement.
The Transition Services Statement of Work and Change Orders shall be
incorporated in this Agreement by reference and form a part hereof. In the event
of any inconsistency between this Agreement and the Transition Services
Statement of Work or any Change Order, the provisions of this Agreement shall
govern. This Agreement shall not be modified or amended except by a written
agreement signed by the parties hereto.



19.ASSIGNMENT




Except as expressly provided in this Section, this Agreement and the Transition
Services Statement of Work, and all rights and obligations hereunder and
thereunder, may not be assigned by either party without the express written
consent of the other party. Any assignment or attempt at the same in
contravention of the foregoing shall be void and of no effect. Either party may
assign this Agreement and the Transition Services Statement of Work, and all
rights and obligations hereunder and thereunder, in whole or in part without the
consent of the other party, to any of the assignment party’s affiliates or in
connection with the transfer or sale of all or substantially all of the
assigning party’s assets or business or its merger or consolidation with another
company. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns.



20.WAIVER




No waiver of any term, provision or condition of this Agreement whether by
conduct or otherwise in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such term, provision or
condition, or as waiver of any other term, provision or condition of this
Agreement.



21.FORCE MAJEURE




Neither party shall be liable to the other for failure or delay in performing
its obligations under this Agreement, to the extent such failure or delay is
caused by circumstances beyond such party's control, such as labor disturbances
or labor disputes, accidents, civil disorders or commotions, acts of aggression
or acts of God. In such event, the party affected shall use reasonable efforts
to resume performance of this Agreement.



22.MISCELLANEOUS




A. As used in this Agreement, an “Affiliate” of any party shall mean any
corporation, company, partnership, firm or other entity that, directly or
indirectly, controls, is controlled by or is under common control with such
party. For purposes of this definition “control” of any party or entity shall
mean the beneficial ownership of fifty percent (50%) or more of the voting or
income interest in such party or entity.

- 7 -

--------------------------------------------------------------------------------

B. Should one or more provisions of this Agreement or the Transition Services
Statement of Work become void or unenforceable as a matter of law, then this
Agreement or the Transition Services Statement of Work shall be construed as if
such provision were not contained herein or therein and the remainder of this
Agreement or the Transition Services Statement of Work shall be in full force
and effect, and the parties will endeavor in good faith to substitute for the
invalid or unenforceable provision a valid and enforceable provision which
conforms as nearly as possible with the original intent of the parties.

C. The captions and headings used in this Agreement, the Transition Services
Statement of Work and any Change Order are for convenience of reference only and
shall not affect the meaning or interpretation hereof or thereof in any way.

D. This Agreement, the Transition Services Statement of Work and any Change
Order may be executed in one or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

- 8 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Transition Services
Agreement in duplicate.

EXCRX SINGAPORE PTE. LTD. COMBINATORX, INCORPORATED (f.k.a. COMBINATORX
(SINGAPORE) PTE. LTD.)



By /s/ Yeo Su Ling

Name: Yeo Su Ling

Title: Director

Date: June 2, 2009






By /s/ Robert Forrester

Name: Robert Forrester

Title: EVP & CFO

Date: June 2, 2009




- 9 -

--------------------------------------------------------------------------------

EXHIBIT A

TRANSITION SERVICES STATEMENT OF WORK

A-1

--------------------------------------------------------------------------------

EXHIBIT B

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

A-2

--------------------------------------------------------------------------------